Citation Nr: 1629061	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel





INTRODUCTION

The Veteran had active service from May 1988 to July 1988 and from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the New Orleans, Louisiana Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, live by video conference.  After receiving a December 2014 letter from the RO, informing him that his requested hearing was scheduled for January 14, 2015, the Veteran sent a response in December 2014, informing VA that he would be unable to attend the hearing on January 14, 2015, and asking that the hearing be rescheduled.  There is no indication that efforts were made to accommodate the Veteran's request, rather he was noted to be a "no show" on the date of the January 14, 2015 hearing.  

As the Veteran requested that his hearing be rescheduled in advance of the hearing, the Board finds no reason that such request should not have been accommodated, therefore the Veteran must be afforded another opportunity for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




